United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0518
Issued: September 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 4, 2019 appellant, through counsel, filed a timely appeal from a November 13,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the November 13, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation effective April 29, 2018 as she no longer had disability causally related to her
March 14, 2002 employment injury; and (2) whether she has met her burden of proof to establish
continuing employment-related disability after April 29, 2018.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On March 29, 2002 appellant, then a 46-year-old field representative, filed a traumatic
injury claim (Form CA-1) alleging that on March 14, 2002 she sustained a neck sprain and other
injuries in a motor vehicle accident while in the performance of duty. OWCP accepted her claim
for cervical strain, a cervical herniated nucleus pulposus, lumbar strain, and post-traumatic
headaches.5
Appellant underwent a right carpal tunnel release on November 7, 2002 and a left carpal
tunnel release on March 20, 2003. On July 17, 2003 she underwent an authorized anterior cervical
discectomy and fusion at C5-6 and C6-7. On March 3, 2004 appellant underwent an authorized
right L4-5 discectomy.
On August 19, 2011 OWCP paid appellant wage-loss compensation for total disability for
the period from July 17, 2003 through August 2, 2011. In 2013, it paid her wage-loss
compensation for total disability retroactive to March 1, 2012.6
On January 4, 2017 OWCP referred appellant to Dr. Andrew Newman, an orthopedic
surgeon, for a second opinion examination. It provided Dr. Newman with a statement of accepted
facts (SOAF) setting forth the accepted conditions. The SOAF indicated that appellant had
undergone two cervical discectomies.
In a report dated January 22, 2017, Dr. Newman discussed appellant’s history of a
March 14, 2002 employment injury and her complaints of low back and neck pain and bilateral
4

Docket No. 15-0583 (issued August 26, 2015).

By decision dated May 23, 2002, OWCP denied appellant’s claim after finding that the medical evidence was
insufficient to show that she sustained a diagnosed condition due to the accepted employment-related March 14, 2002
motor vehicle accident. On June 9, 2003 an OWCP hearing representative reversed the May 23, 2002 decision and
accepted the claim for cervical strain, a cervical herniated disc, lumbar strain, and post-traumatic headaches.
5

6

By decision dated April 10, 2014, OWCP found that appellant had not established that she sustained bilateral
carpal tunnel syndrome or disability from March 29 to July 15, 2003 causally related to her March 14, 2002
employment injury. On April 15, 2014 appellant, through counsel, requested an oral hearing before an OWCP hearing
representative, which was held on August 15, 2014. By decision dated November 5, 2014, an OWCP hearing
representative affirmed the April 10, 2014 decision. Appellant appealed to the Board. By decision dated August 26,
2015, the Board affirmed the November 5, 2014 decision. It found that the medical evidence was insufficient to show
that appellant had sustained bilateral carpal tunnel syndrome or disability from March 29 to July 15, 2003 causally
related to her March 14, 2002 employment injury.

2

carpal tunnel syndrome. He noted that she had undergone a right knee replacement which she
attributed to the employment injury, and also a cervical fusion at C5-6 and C6-7. Dr. Newman
indicated that appellant had rheumatoid arthritis causing bilateral knee problems. On examination
of the lumbar spine, he found evidence of symptom magnification. Dr. Newman opined that
appellant had no further disability or need for medical treatment due to her March 14, 2002
employment injury. He indicated that she had work restrictions as a result of nonemploymentrelated degenerative changes in the cervical and lumbar spine and her right total knee replacement.
In an attending physician’s report (Form CA-20) dated February 27, 2017, Dr. Steven H.
Ressler, an anesthesiologist, diagnosed a herniated lumbar disc and provided findings of chronic
low back and cervical pain after surgery. He checked a box marked “yes” that the condition was
caused or aggravated by the March 14, 2002 employment-related motor vehicle accident and
opined that appellant was totally disabled. In a narrative report of even date, Dr. Ressler diagnosed
employment-related lumbar and cervical radiculopathy due to a herniated nucleus pulposus
following lumbar and cervical surgery, chronic low back pain, and chronic cervical pain.
OWCP determined that a conflict existed between Dr. Newman and Dr. Ressler regarding
appellant’s current condition and the extent of any employment-related disability. It referred
appellant to Dr. Thomas O’Dowd, a Board-certified orthopedic surgeon, for an impartial medical
examination. OWCP sent the referral letter to her counsel at his address of record.
In a report dated July 11, 2017, Dr. O’Dowd reviewed the history of appellant’s March 14,
2002 employment injury and her subsequent medical treatment, including surgery on her lumbar
and cervical spine. He discussed her complaints of neck pain radiating into both arms and low
back pain with intermittent radiation into the right side. Dr. O’Dowd noted that appellant had no
significant complaints of headaches. He found some evidence of enhancement on physical
examination. Regarding the cervical spine, Dr. O’Dowd related:
“I find no evidence of significant residual neck pain that could be related to the
accident in March of 2002.
“[Appellant] has no significant objective neurological abnormalities in the upper
extremities that could be related to this. Her cervical spine exam[ination] is
variable and benign and I find no objective evidence of ongoing symptom complex
related to her accepted cervical sprain and strain and herniation in the cervical
spine.”
Dr. O’Dowd concluded that appellant’s accepted cervical condition had “completely
resolved” and that she required no further medical treatment.
Dr. O’Dowd further determined that appellant had no ongoing lumbar symptoms, noting
that an examination revealed “no objective abnormalities.” He found that she required no further
treatment. Dr. O’Dowd related, “It is not clear that [appellant’s] surgical treatment was related to
that motor vehicle accident from 2002, but there is no residual compression as of the 2013
[magnetic resonance imaging] MRI [scan] that I personally reviewed.” He advised that she
required no further medical treatment. Dr. O’Dowd concluded that he was unable to address
whether appellant had a preexisting lumbar or cervical spine condition. He related, “However, I
can state [appellant] has subjective symptoms only with no objective abnormalities in the cervical
and lumbar spine that would require further treatment.” Dr. O’Dowd found that appellant had no
3

further disability due to her March 14, 2002 employment injury. He related that she could return
to her usual employment, but should limit extensive walking due to her nonemployment-related
knee condition. In a work capacity evaluation (OWCP-5c), Dr. O’Dowd determined that appellant
could not climb or kneel and should change positions from sitting every two hours. He opined that
she could return to her usual employment.
On March 6, 2018 OWCP advised appellant of its proposed termination of her wage-loss
compensation and medical benefits as the evidence established that she no longer had employmentrelated residuals or disability due to her March 14, 2002 employment injury. It afforded her 30
days to submit additional evidence or argument if she disagreed with the proposed termination.
On March 14, 2018 counsel noted that OWCP had not provided him with the
correspondence scheduling the examination with Dr. O’Dowd and had failed to provide him with
the SOAF until after the examination. He asserted that the SOAF failed to indicate that she
underwent authorized lumbar surgery. Counsel noted that Dr. O’Dowd had indicated that he did
not have medical records from before appellant’s employment injury and had not reviewed MRI
scans obtained following the injury.
In a report dated April 17, 2018, Dr. Ressler discussed appellant’s history of a cervical
fusion in 2003 and lumbar discectomy in 2004. He advised that she had radiculopathy of the
bilateral extremities treated with injections and nerve blocks. Dr. Ressler diagnosed cervical and
lumbar facet disease causally related to the March 14, 2002 employment injury. He indicated that
appellant had an “inability to return to meaningful employment as a result of the work[-]related
injury and subsequent treatments for her ongoing cervical and lumbar ailments.” Dr. Ressler
advised that she also had left knee and right shoulder pain unrelated to her March 14, 2002
employment injury that disabled her from her usual employment duties. He indicated that at most
appellant could perform sedentary work, but could not drive or perform more than limited walking
due to her knee condition.
By decision dated April 24, 2018, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective April 29, 2018. It found that the opinion of Dr. O’Dowd, the
impartial medical examiner (IME), represented the special weight of the evidence and established
that she had no further residuals or disability due to her accepted employment injury.
On April 30, 2018 appellant, through counsel, requested an oral hearing before an OWCP
hearing representative.
An oral hearing was held on August 28, 2018. Counsel contended that Dr. Newman’s
opinion was not probative as he relied upon a SOAF which indicated that she had undergone two
cervical discectomies, rather than a cervical fusion and lumbar discectomy. He further asserted
that Dr. O’Dowd had not reviewed all of the MRI scans or early medical records, yet he had
attributed her condition to preexisting conditions. Counsel contended that both physicians failed
to address whether appellant had limitations due to her accepted post-traumatic headaches.
On October 3, 2018 the employing establishment related that upon its review the operative
reports were not of record. It noted, however, that Dr. Newman had reviewed appellant’s history
of surgeries.

4

On October 18, 2018 counsel submitted the July 17, 2003 and March 3, 2004 operative
reports. He asserted that Dr. O’Dowd had failed to review the diagnostic studies and that
Dr. Newman relied upon a SOAF that failed to indicate that appellant underwent a lumbar
discectomy on February 2, 2004.
By decision dated November 13, 2018, OWCP’s hearing representative affirmed in part
and reversed in part the April 24, 2018 decision. He found that OWCP properly terminated
appellant’s wage-loss compensation based on the opinion of Dr. O’Dowd, but that it had not met
its burden of proof to terminate entitlement to medical benefits. The hearing representative
instructed OWCP to obtain all the diagnostic studies, update the SOAF to include all surgeries,
and obtain a supplemental report from Dr. O’Dowd regarding whether she had residuals of her
accepted employment injury such that she required further medical treatment.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.7 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.8 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.9
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”10 In situations where
there exist opposing reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving a conflict, the opinion of such specialist,
if sufficiently well rationalized and based on a proper factual and medical background must be
given special weight.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly terminated appellant’s wage-loss compensation
effective April 29, 2018 as she no longer had disability causally related to her March 14, 2002
employment injury.
OWCP accepted that appellant sustained cervical strain, a cervical herniated nucleus
pulposus, lumbar strain, and post-traumatic headaches causally related to her March 14, 2002
employment injury. Appellant underwent an authorized cervical discectomy and fusion at C5-6

7

M.M., Docket No. 17-1264 (issued December 3, 2018).

8

E.B., Docket No. 18-1060 (issued November 1, 2018).

9

G.H., Docket No. 18-0414 (issued November 14, 2018).

10

5 U.S.C. § 8123(a); J.K., Docket No. 18-1250 (issued June 25, 2019).

11

20 C.F.R. § 10.321; T.D., Docket No. 17-1011 (issued January 17, 2018).

5

and C6-7 on July 17, 2003 and an authorized right L4-5 discectomy on March 3, 2004. OWCP
paid appellant wage-loss compensation beginning July 17, 2003.
OWCP properly determined that a conflict in medical opinion existed between appellant’s
attending physician, Dr. Ressler, and Dr. Newman, a second opinion examiner, regarding whether
she had further employment-related disability or residuals due to her accepted employment injury.
In order to resolve the conflict, it referred her to Dr. O’Dowd, a Board-certified orthopedic
surgeon, for an impartial medical examination, pursuant to 5 U.S.C. § 8123(a).
The Board finds that the special weight of the evidence is represented by the thorough,
well-rationalized opinion of Dr. O’Dowd, the IME selected to resolve the conflict in medical
opinion.12 In his July 11, 2017 report, Dr. O’Dowd reviewed appellant’s factual and medical
history, including her history of cervical and lumbar surgeries, and provided detailed findings on
physical examination. He indicated that she had no significant complaints of headaches.
Dr. O’Dowd opined that appellant had no neck pain or objective neurological findings of the upper
extremities due to her cervical sprain or herniation and indicated that the accepted cervical
condition had resolved. He further found that she had no objective abnormalities related to the
lumbar spine, noting that a 2013 MRI scan showed no residuals compression. Dr. O’Dowd opined
that appellant had no further disability causally related to her March 14, 2002 employment injury,
and that any limitations were related to nonemployment-related conditions. His opinion has
reliability, probative value, and convincing quality with respect to whether she had further
employment-related disability. Dr. O’Dowd provided a thorough factual and medical history and
accurately summarized the relevant medical evidence.13 He provided rationale for his opinion by
explaining that appellant had no objective findings of cervical sprain, a cervical herniation, or
lumbar sprain. Dr. O’Dowd further noted that she had no further complaints of headaches. He
reached a reasoned conclusion regarding appellant’s employment-related disability.
Dr. O’Dowd’s opinion thus represents the special weight of the evidence and establishes that she
had no further disability causally related to her March 14, 2002 employment injury.14
The additional evidence submitted prior to OWCP’s termination of appellant’s
compensation is insufficient to overcome the special weight afforded to Dr. O’Dowd as the IME.
In an April 17, 2018 report, Dr. Ressler reviewed appellant’s medical history and diagnosed
cervical and lumbar facet disease as a result of her 2002 employment injury. He found that she
could perform sedentary work, but could not drive or walk more than limited distances as a result
of her knee condition. Dr. Ressler also opined that appellant’s employment injury prevented her
from resuming “meaningful employment.” However, he failed to provide rationale for his opinion
regarding the extent of her disability or how it was caused or aggravated by her accepted
employment injury.15 Further, Dr. Ressler was on one side of the conflict regarding the extent of
her employment-related disability. Reports from a physician who was on one side of a medical

12

R.P., Docket No. 19-0057 (issued May 16, 2019).

13

A.G., Docket No. 19-0113 (issued July 12, 2019).

14

See J.K., supra note 10.

15

See P.L., Docket No. 19-0268 (issued July 9, 2019).

6

conflict resolved by an IME are generally insufficient to overcome the special weight accorded to
the opinion of the IME or to create a new conflict.16
LEGAL PRECEDENT -- ISSUE 2
When OWCP properly terminates compensation benefits, the burden shifts to appellant to
establish continuing disability after that date causally related to the accepted injury.17 To establish
causal relationship between the accepted conditions as well as any attendant disability claimed and
the employment injury, an employee must submit rationalized medical evidence based on a
complete medical and factual background supporting such causal relationship.18
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to establish continuing
employment-related disability after April 29, 2018.
Subsequent to the termination of appellant’s wage-loss compensation, counsel submitted
copies of her lumbar and cervical surgery reports. He contended that Dr. O’Dowd had failed to
review all diagnostic studies and that the SOAF was inaccurate as it failed to include appellant’s
lumbar surgery. Dr. O’Dowd, however, summarized the medical evidence and indicated that he
had reviewed a 2013 MRI scan. He noted that he had not reviewed medical evidence predating
the injury. Dr. O’Dowd further discussed appellant’s history of lumbar surgery. As discussed, his
opinion is detailed and reasoned and thus represents the special weight of the evidence.19
On appeal counsel contends that the SOAF was inaccurate as it failed to specify that
appellant underwent a lumbar discectomy on March 3, 2004 and did not indicate that it had
authorized the cervical and lumbar surgeries. He asserts that the opinions of Dr. Newman and
Dr. O’Dowd are consequently of diminished probative value. OWCP procedures, however,
provide that medical treatment received is an optional element in the SOAF.20 Further, as noted,
Dr. O’Dowd discussed appellant’s history of lumbar surgery in his report.21
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

16

T.D., Docket No. 17-1011 (issued January 17, 2018).

17

L.C., Docket No. 18-1759 (issued June 26, 2019).

18

Id.

19

See supra note 16.

20

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statement of Accepted Facts, Chapter 2.809.6(a)(2)
(September 2009).
21

See generally M.G., Docket No. 17-0708 (issued August 3, 2017) (finding that appellant had not raised a relevant
legal argument when the SOAF mischaracterized the accepted condition as the IME properly referred to the correct
diagnosis).

7

CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation
effective April 29, 2018 as she no longer had disability causally related to her March 14, 2002
employment injury. The Board further finds that she has not met her burden of proof to establish
continuing employment-related disability after April 29, 2018.
ORDER
IT IS HEREBY ORDERED THAT the November 13, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

